Citation Nr: 0119512	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether an overpayment in the amount of $19,872.07 for 
service-connected compensation and educational assistance 
benefits was properly created.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The appellant had active military service from December 1968 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 administrative decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which concluded that an overpayment of 
benefits in the amount of $19,872.07 had been created due to 
fraud committed by the appellant.  

It appears that the appellant and his representative are 
asserting a claim for entitlement to a waiver of an 
overpayment in the amount of $19,872.07.  However, this issue 
has not been fully and properly adjudicated by the RO and has 
not been certified for appellate review.  It is referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's period of service from December 1968 to 
February 1970 was terminated by an other than honorable 
discharge.  

3.  The appellant knew or should have known that his DD Form 
214 which listed his character of discharge as Honorable was 
erroneous.  


CONCLUSION OF LAW

An overpayment of service-connected compensation and 
educational assistance benefits in the amount of $19,872.07 
was properly created.  38 U.S.C.A. § 101(2), 5112(b)(9)(10) 
(West 1991); 38 C.F.R. §§ 3.1(d), 3.4, 3.500(b)(2) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service records indicate that he was 
discharged from service due to unfitness under the provisions 
of AR 635-212.  It was determined that he had performed his 
duties in a totally unsatisfactory manner and repeated 
counseling had not been effective.  He was found to openly 
display complete disrespect towards military regulations and 
authority and it was thought that an attempt at 
rehabilitation would be unsuccessful.  It was recommended 
that an undesirable discharge certificate be issued.  In a 
statement signed and dated by the appellant in November 1969, 
he acknowledged that had been properly advised that he was to 
be separated from service due to unfitness.  He further 
acknowledged that "as the result of issuance of an unfitness 
discharge under conditions other than honorable, [he] may be 
ineligible for many or all benefits as a veteran under both 
Federal and State laws."  

In February 1970, the appellant submitted an application for 
Compensation or Pension.  He also submitted a copy of his DD 
Form 214 that had been issued to him which indicated that he 
had been separated from service under Honorable conditions.  
Based on this information and the appellant's service medical 
records, in a July 1970 rating decision, the RO granted 
service connection for lumbosacral strain with osteoarthritis 
and assigned a 10 percent disability rating; and also granted 
service connection for residuals of a right ankle sprain and 
assigned a noncompensable rating.  

In September 1970, September 1971, and July 1973, the 
appellant submitted applications for VA Education Assistance.  
He was subsequently awarded the requested benefits on each 
occasion.  

From the period from March 1973 to January 1989, the 
appellant filed various additional claims for service 
connection and pension benefits as well as for increased 
ratings for his already service-connected disabilities.  

In April 1993, the RO received the appellant's service file 
which outlined the facts and circumstances of his discharge 
from service.  In December 1993, the RO issued the appellant 
a VA Due Process notification regarding his Other than 
Honorable Discharge.  In January 1994, the RO sent a letter 
to the appellant proposing to terminate his benefits 
effective April 1, 1994.  

The appellant filed a Notice of Disagreement pertaining to 
the character of his discharge and a Statement of the Case 
was issued to him in November 1994.  He had 60 days 
thereafter to perfect his appeal.  However, no further action 
was taken by the appellant to perfect his appeal.  
Nevertheless, the RO failed to terminate his compensation 
benefits.  

In an October 1995 memorandum, the Chief for the Army Board 
of Correction of Military Records Branch provided the 
appellant with a DD Form 215 and DA Form 1577 which corrected 
his DD Form 214.  The documents reflected that the appellant 
was authorized to wear the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation Badge.  He was also awarded an 
Expert Badge with Pistol Bar, a Marksman Badge with Rifle, 
Machine Gun Bar.  No other corrections were indicated.  

In August 1998, the appellant filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  

In May 1999, the RO sent the appellant a letter indicating 
that they were attempting to verify his character of 
discharge with the National Personnel Records Center (NPRC).  

In July 1999, the RO received from the NPRC, verification 
that the appellant had received a discharge under other than 
honorable conditions.  

In January 2000, the RO issued an Administrative decision 
which concluded that the appellant had received service-
connected compensation payments in the amount of $23,842.40 
and educational assistance payments in the amount of 
$1,597.67, for the period from February 22, 1970, to January 
30, 2000, for a gross total of $25,470.07.  The RO 
acknowledged that the continued payment of service-connected 
compensation for the period from February 1, 1995 to January 
30, 2000, in the amount of $5,598.00 was a result of VA 
administrative error in failing to terminate the benefits in 
a timely manner.  The remainder of the debt, $19,872.07, was 
determined to have been created due to fraud on the part of 
the appellant.  The appellant was informed of this 
determination under cover letter dated in February 2000 and 
he appealed.  

The appellant has not asserted that the amount of the 
overpayment is incorrect.  He contends, in essence, that the 
creation of the debt at issue was the result of VA 
administrative error.  Also, as noted in the Introduction 
above, although it appears that he has requested a waiver of 
the debt, that issue has not been properly adjudicated by the 
RO.  Therefore, the only issue before the Board at this time 
is whether the overpayment was properly created.  To the 
extent that the RO determined that the appellant committed 
fraud, that determination is properly made in conjunction 
with a request for a waiver, and is not relevant to 
determining whether an overpayment was properly created.  
Hence, the Board makes no specific finding on that matter in 
this decision.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the 
appellant was legally entitled to the benefits in question 
or, if there was no legal entitlement, then it must be shown 
that VA was solely responsible for the appellant being 
erroneously paid those benefits.  Sole administrative error 
connotes that the appellant neither had knowledge of nor 
should have been aware of the erroneous award.  Further, 
neither the appellant's actions nor his failure to act must 
have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. 
§ 3.500(b)(2) (2000).  

One claiming entitlement to VA benefits must qualify by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  If such evidence is not 
received, VA will request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2000).

Compensation shall be paid to any "veteran" disabled by 
disease or injury incurred in or aggravated by active 
military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The term 
"veteran" is defined by law as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§ 3.1(d) (2000).

The appellant was not legally entitled to the benefits in 
question because he did not meet the definitional 
requirements to be considered a veteran.  Furthermore, it is 
clear that he knew or should have known that the DD Form 214 
which listed his character of discharge as Honorable was 
erroneously issued.  He signed paperwork in service 
indicating that he was aware that he was being given an other 
than honorable discharge, and he did not appeal it at that 
time.  In addition, despite his contentions otherwise, there 
is no evidence in the record to show that his character of 
discharge was upgraded by the appropriate authority.  

Moreover, VA was not solely responsible for the appellant 
being erroneously paid benefits since the he kept and 
negotiated those payments when he knew or should have known 
that he was not entitled to do so.  As such, a finding of 
sole administrative error would not be appropriate.  In this 
regard, it is noted that the RO correctly determined that the 
benefits paid for the period from February 1, 1994 to January 
30, 2000, were due to VA administrative error, and the full 
amount of benefits awarded during that time period 
($5,598.00) was correctly subtracted from the full amount of 
overpayment.  Accordingly, the Board finds that the creation 
of the overpayment in the amount of $19,872.07 was properly 
made.  



ORDER

An overpayment of service-connected compensation and 
educational assistance benefits in the amount of $19,872.07 
was properly created.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

